
	

113 HR 2390 IH: No Detention without Charge Act of 2013
U.S. House of Representatives
2013-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2390
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2013
			Mr. Nadler (for
			 himself, Mr. Conyers, and
			 Mr. Scott of Virginia) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Armed
			 Services and Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 18, United States Code, to provide for
		  limitations on detentions of certain individuals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Detention without Charge Act of
			 2013.
		2.Limitation on
			 detentionsSection 4001 of
			 title 18, United States Code, is amended by inserting after subsection (b) the
			 following:
			
				(c)(1)An authorization for the use of military
				force, a declaration of war, or any similar Act pertaining to the authority of
				the President over the use of the Armed Forces of the United States may not
				authorize the apprehension or detention of any person except to the extent that
				the Constitution, the law of war, and otherwise applicable human rights law
				permits.
					(2)Except as expressly provided by an Act of
				Congress, an authorization for the use of military force, a declaration of war,
				or any similar Act pertaining to the authority of the President over the use of
				the Armed Forces of the United States may not authorize the detention without
				charge of any person apprehended or detained in the United States, or a
				territory or possession of the United States.
					(d)Subsection (c) applies to an authorization
				for the use of military force, a declaration of war, or any similar Act
				pertaining to the authority of the President over the use of the Armed Forces
				of the United States enacted before, on, or after the date of enactment of this
				subsection.
				(e)A person may assert a violation of this
				section as a claim or defense in a judicial proceeding and obtain appropriate
				relief against a government. Standing to assert a claim or defense under this
				section shall be governed by the general rules of standing under Article III of
				the Constitution.
				.
		3.Rule of
			 constructionFor purposes of
			 section 4001(c)(2) of title 18, United States Code, the Authorization for Use
			 of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) shall not constitute
			 an Act of Congress expressly providing an exception to the prohibition in that
			 subsection.
		4.Repeal of
			 requirement for military custody
			(a)RepealSection
			 1022 of the National Defense Authorization Act for Fiscal Year 2012 is hereby
			 repealed.
			(b)Conforming
			 amendmentSection 1029(b) of
			 such Act is amended by striking applies to and all that follows
			 through any other person and inserting applies to any
			 person.
			
